department of the treasury internal_revenue_service washington d c ra lt tep r tax_exempt_and_government_entities_division uics aug legend decedent wife son sister trustee company state county court date date date date date date date date trust t ira x amount amount settlement agreement dear i this is in response to the dated ruling under sec_401 of the internal reveriue code code the following facts and representations support your ruling_request in which you through your authorized representative request a letter letter as supplemented by correspondence facts decedent who was born on date died on date a resident of state without having attained age decedent was survived by his spouse wife whose date of birth was date on date decedent had opened an individual_retirement_account ira ira x with company the ira agreement designated a_trust trust t dated date as the primary beneficiary his ira x prior to his death decedent had not received any distributions from his ira x as of the date of decedent’s death ira x had a value of approximately amount provisions of article i of trust t as reformed indicate that trust t became irrevocable at the death of decedent additionally section of trust t as reformed provides that trust t was intended to be valid under the laws of state subsequent to decedent’s death litigation ensued in court of county of state between the beneficiaries of trust t to determine the rights of the trustees and beneficiaries of trust t the litigation led to the parties entering into settlement agreement which reformed trust t the terms of the settlement agreement were effective as if originally incorporated in trust t pursuant to said reformation wife is treated as the beneficiary of trust t entitled to receive distributions from decedent’s ira x the trustee of trust t initially sister is required to request a distribution option pursuant to which amounts sufficient to satisfy the minimum distribution_requirements of code sec_401 using wife’s life expectancy will be distributed from ira x and which requires that ira x distributions will be made no less frequently than quarterly additionally wife has the power to compel the distribution of ira x income if greater than code sec_401 required distributions furthermore the trust t trustee sister has the sole discretion to distribute out of trust t income and principal amounts necessary and proper for the health wife was also given the right to support in reasonable comfort and maintenance of wife request in writing the withdrawal of ira x assets finally the reformed trust t provided that upon the death of wife amounts remaining in ira x were to be paid to her living lineal_descendants per stirpes the laws of state it has been represented that the reformation of trust t complied with on date sister was replaced as trustee of trust t by trustee pursuant to the terms of the reformed trust t wife began receiving monthly distributions from ira x wife died on date without having attained age at that time the value of ira x was approximately amount wife was survived by one lineal descendant son whose date of birth was date her interest in ira x prior to her death wife had not named a beneficiary of ruling requested that the life expectancy of son may be used to determine the code sec_401 minimum required distributions from ira x for years subsequent to the year of wife’s death law and analysis with respect to your ruling_request code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of code sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee -- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the ira holder attains age code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a i before his required_beginning_date his plan or ira interest remaining at his death must be distributed within five years after the death of such employee ira holder code sec_401 provides in general for an exception to the 5-year rule above with respect to distributions paid to or for the benefit of a designated_beneficiary of a deceased plan participant or ira holder pursuant to this exception distributions must begin no later than year of the employee’s or ira holder’s death or such later date as prescribed in regulations and must be made over the life or life expectancy of the designated_beneficiary code sec_401 provides in general for a rule applicable in the situation where a plan participant or ira holder dies prior to his required_beginning_date having designated his spouse as the beneficiary of his plan or ira interest pursuant to said exception distributions from the deceased’s plan are required to begin no earlier than the date on which the deceased would have attained age ' and if the surviving_spouse dies prior to the date on which distributions are to begin this subparagraph is to be applied as if the surviving_spouse were the employee or ira holder with further respect to your ruling_request final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite ilr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee's or ira holder's death generally an employee's designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the catendar year following the calendar_year of death consequently any person who was a beneficiary as of the date of the employee’s death but is not a beneficiary as of that september eg because the person receives the entire benefit to which the person is entitled before that september is not taken into account in determining the employee’s designated_beneficiary for purposes of determining the distribution period for required minimum distributions after the employee’s death accordingly if a person disclaims entitlement to the employee’s benefit pursuant to a disclaimer that satisfies sec_2518 by that september thereby allowing other beneficiaries to receive the benefits in lieu of that person the disclaiming person is not taken into account in determining the employee’s designated_beneficiary sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries as long as certain requirements are met sec_1_401_a_9_-4 of the final regulations q a-5 b provides the requirements which are the trust is valid under state law or would be but for the fact there is not corpus the trust is irrevocable or becomes so at the death of the plan participant or ira holder the beneficiaries of the trust with respect to the plan or jra interest are identifiable from trust terms and the plan_administrator or ira custodian has been provided with either a copy of the trust document or a list of trust beneficiaries sec_1_401_a_9_-3 of the final regulations q a-2 provides that in order to satisfy the 5-year rule_of code sec_401 the entire remaining interest of the plan participant or ira holder must be distributed no later than the end of the calendar_year which contains the fifth anniversary of the death of the plan participant or ira holder sec_1_401_a_9_-5 of the final regulations q a-5 b provides in summary that if an employee dies before his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee's date of death is determined in accordance with paragraph c of thus a-5 sec_1_401_a_9_-5 of the final regulations q a-s c provides in general that with respect to an employee who has designated his spouse as his sole beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the each calendar_year after the calendar_year of the employee's death up to and including the calendar_year of the spouse’s death in subsequent years the applicable distribution period is the life expectancy of the spouse using the age of the spouse in the calendar_year of the spouse’s death reduced by one for each calendar_year that has elapsed after the calendar_year of the spouse's death sec_1_401_a_9_-5 of the final regulations q a-7 provides in general that if more than one beneficiary is designated as a beneficiary by an employee as of the applicable_date for determining the designated_beneficiary under a-4 of sec_1_401_a_9_-4 the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining required distributions sec_1_401_a_9_-5 of the final regulations q a-7 b provides that except as provided in paragraph c of this a-7 contingent beneficiaries of the interest of a plan participant or ira holder must be considered for purposes of determining which life expectancy to use for purposes of computing minimum required distributions sec_1_401_a_9_-5 of the final regulations q a-7 c provides that a person will not be considered a beneficiary for purposes of computing code sec_401 minimum required distributions merely because the person could become the successor to the interest of one of the employee’s or ira holder’s beneficiaries after the death of said beneficiary however this rule does not apply to a person who has any right including a contingent right to an employee’s benefit beyond being a mere potential successor to the interest of a beneficiary of a plan participant or ira holder sec_1_401_a_9_-3 of the final regulations q a-5 provides that if a plan participant’s or ira holder’s surviving_spouse is his sole beneficiary and said spouse dies after the plan participant or ira holder but before distributions have begun under sec_401 and iv the five-year rule_of sec_401 and the life_expectancy_rule of sec_401 are to be applied as if the surviving_spouse were the plan participant or ira holder sec_1_401_a_9_-4 of the final regulations q a-4 b provides that if a-5 of sec_1_401_a_9_-3 applies the relevant designated_beneficiary for determining the distribution period after the death of the surviving_spouse is the designated_beneficiary of the surviving_spouse if as of september of the calendar_year following the calendar_year of the death of the surviving_spouse there is no designated under the plan or ira with respect to said surviving_spouse distributions must be made in accordance with the 5-year rule_of code sec_401 and a-2 of sec_1_401_a_9_-3 sec_1_401_a_9_-9 of the final regulations q a-1 provides the relevant single life expectancy table in this case as noted above under trust t as reformed wife was entitled to receive annual distributions from ira x intended comply with the minimum distribution_requirements of code sec_401 and sec_408 using wife’s life expectancy additionally wife had the right to request distribution of ira x amounts during her life without limitation thus under said trust t as reformed any and all distributions to be made to trust t during wife’s life were to be paid to wife and as a result son’s interest in ira x was limited to amounts remaining in ira x at wife’s death thus son’s rights to amounts from ira x were the rights ofa successor beneficiary as that term is defined in sec_1_401_a_9_-5 of the final regulations q a-7 c as a result son need not be considered for purposes of determining who is the designated_beneficiary of decedent’s ira x furthermore as noted above wife died prior to the date code sec_401 required distributions to her were required to begin additionally wife did not name a beneficiary of her interest in ira x thus as a result pursuant to sec_1_401_a_9_-4 of the final regulations q a-4 b the 5-year rule_of code sec_401 applies to the distribution of amounts remaining in ira x at her death conclusion accordingly based on the facts presented and the representations made we conclude with respect to your ruling_request that the life expectancy of son may not be used to determine the code sec_401 minimum required distributions from ira x for years subsequent to the year of wife’s death this ruling letter is based on the assumption that ira x referenced herein either was or is valid within the meaning of code sec_408 at all times relevant thereto it also assumes the correctness of all facts and representations contained therein no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto _ this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representatives if you wish to inquire about this ruling please contact - j at - please address all correspondence to se t ep ra t3 esq ld sincerely yours y ee manager employee_plans technical group enclosures deleted copy of letter_ruling notice
